Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                     DETAILED ACTION
                                                Status of the Application
1. Claims 113-132 are pending and considered for examination. Claims 1-112 were canceled.
                                                                          Priority
2. This application filed on November 25, 2020 claims priority benefit to US 62/940,853 filed on November 26, 2019.
Claim Rejections - 35 USC § 112
3.   The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


A.  Claims 114-116 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 114-116 are dependent on canceled claim 1. The metes and bounds of the claims are unclear and indefinite because it is not clear what limitations of canceled claim 1, the claims 114-116 are referring to.
           B.  Claim 127 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 127 recites propyl group in parenthesis. The metes and bounds of the claim are unclear and indefinite because it is not clear if the C3 spacer is limited to the propyl group in the parenthesis or is it an example or preference.
Claim Rejections - 35 USC § 103
4.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 113-132 are rejected under 35 U.S.C. 103 as being unpatentable over Carvalho et al. (WO 2017/190215) in view of Hindson et al. (US 2015/0005199).
Carvalho et al.  teach a method of claim 113, detecting the presence or absence of tumor in a subject comprising: 
    (i) obtaining a polynucleotide sample from the subject (page 3, line 8-13, 20-32,page 9, line 23-25, page 12, line 10-30, page 13, line 1-31, page 14, line 1-4);
   (ii) adding a set of carrier nucleic acid molecules to the polynucleotide sample to generate a first sample; wherein the set of carrier nucleic acid molecules comprises: (a) at least one subset of unmethylated carrier nucleic acid molecules, and/or (b) at least one subset of methylated carrier nucleic acid molecules; wherein the unmethylated carrier nucleic acid molecule does not comprise methylated nucleotides, and the methylated carrier nucleic acid molecule comprises one or more methylated nucleotides (page 8, line 20-32, page 9, line 1-10,29-30, page 10, line 1-18, page 14, line 5-32, page 15, line 1-7);
  (iii) partitioning the first sample into at least two partitioned sets using capturing agent that binds selectively to methylated polynucleotides, thereby generating a partitioned sample (page 9, line 10-12, page 10, line 19-32, page 11, line 1-5, page 15, line 7-14); 
   (iv) processing at least a portion of the partitioned sample to generate processed sample wherein the processing comprises at least one of the following: (a) tagging, (b) amplifying and (c) enriching molecules for specific regions of interest (page 9, line 13-14, page 15, line 14-26); 
  (v) sequencing at least a portion of the processed sample to generate a set of sequencing reads (page 9, line 13-22, page 15, line 26-32); and  
   (vi) analyzing at least a portion of the set of sequencing reads to detect the presence or absence of tumor (page 11, line 26-28, page 17, line 1-31, page 22, line 29-33, page 23, line 1-32, page 24, line 1-12).
  With regard to claim 114, Carvalho et al. teach that the carrier nucleic acid molecules are between 25 bp and 325 bp in length (page 10, line 11-13 ).
   With regard to claim 115, 119, Carvalho et al. teach that a first subset and a second subset of the at least one subset of unmethylated carrier nucleic acid molecules comprise the same nucleotide sequence (page 8, line 29-32, page 9, line 1-3). 
 With regard to claims 116-118, 120-121, Carvalho et al. teach that the first subset and the second subset of the at least one subset of unmethylated carrier nucleic acid molecules comprise one or more CpG dinucleotides in the nucleotide sequence and  the one or more methylated nucleotides is 5-methylcytosine  methylated nucleotide wherein number of methylated nucleotides is 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 12, 14, 15, 16, 17, 18, 19 or at least 20 one or more CpG dinucleotides comprises one or more methylated cytosines (page  14, line 5-19, page 11, line 6-12).
      With regard to claim 122, Carvalho et al. teach that amount of the at least one subset of methylated carrier nucleic acid molecules to the at least one subset of unmethylated carrier nucleic acid molecules is about 1:1 to 1:10 ratio (page 15, line 1-32 , page 21, line 1-21).
  With regard to claim 123-124, Carvalho et al. teach that wherein the polynucleotide sample is up to 200 ng and wherein the set of carrier nucleic acid molecules is added in a sufficient amount such that total amount of the polynucleotide sample and the set of carrier nucleic acid molecules is about 200 ng, 250 ng, 300 ng, 400 ng, or 500 ng (page 10, line 1-10).
  With regard to claim 125, Carvalho et al. teach that wherein sequence of the carrier nucleic acid molecule is selected from the group consisting of: a sequence from a viral genome, a sequence from a bacterial genome, a sequence from a lambda genome, and a sequence from a non-human genome (page 10, line 14-18). 
  With regard to claim 126, Carvalho et al. teach that the carrier nucleic acid molecule is a synthetic DNA (page 16, line 5-9). 
   With regard to claim 130-132, Carvalho et al. teach that the polynucleotide sample is obtained from tissue or blood, wherein the polynucleotide sample from blood is a cell-free DNA sample (page 12, line 17-30, page 13, line 1-30, page 9, line 23-25). 
      However Carvalho et al. specifically did not teach at least one end of the carrier molecule is modified.
        Hindson et al. teach use of blocking oligonucleotides (carrier molecules) comprising at least one end modification that prevent preferential binding of blocked portions of the blocked oligonucleotide sequence to the sample nucleic acid which reduces binding to undesired target nucleic acid sequences wherein said blocking oligonucleotides comprise a blocking moiety that comprises a dideoxy nucleotide or C3-spacer or dideoxy nucleotide or chemical modification (para 0363-0368, 0071, 0212).
          It would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the invention to combine the method of Carvalho et al. with blocker oligonucleotide as taught by Hindson et al. to develop an improved method for processing a target nucleic acid. The ordinary person skilled in the art before the effective filling date of the invention would have motivated to combine the method as taught by Carvalho et al. with the blocker oligonucleotide as taught by Hindson et al. and have a reasonable expectation of success that the combination would result in improve the specificity of the method because Hindson et al. explicitly taught use of blocker oligonucleotide would reduce background non-specific products by preventing undesired target nucleic acid binding (para 0363-0368) and such a modification of the method is considered obvious over the prior art.
                                                      Conclusion 
             No claims are allowable.
             Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto. gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637